749 N.W.2d 254 (2008)
TACCO FALCON POINT, INC., Plaintiff/Counter-Defendant-Appellee,
v.
David M. CLAPPER, Defendant/Counter-Plaintiff/Third-Party Plaintiff-Appellant/Cross-Appellee,
v.
Art Midwest, Inc., Intervening Third-Party Defendant-Appellee, and
American Realty Investors, Inc., and American Realty Trust, Inc., Third-Party Defendants-Appellees/Cross-Appellants, and
Art Midwest, L.P., Third-Party Defendant.
Docket No. 133430. COA No. 271525.
Supreme Court of Michigan.
June 4, 2008.
On order of the Court, the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would remand this case to the trial court for the reasons stated in the Court of Appeals dissenting opinion.